Citation Nr: 9902979	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  87-19 406	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, variously claimed as asthma and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to May 
1968, and from December 1968 to July 1970.  In a decision of 
March 1982, the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for, among other things, 
bronchitis.  In correspondence of July 1985, the veteran 
requested a hearing at the Regional Office (RO) for the 
purpose of discussing his claim for service connection for a 
"lung impairment."  During the course of the aforementioned 
hearing in September 1985, the veteran stated that he was 
"actually seeking service connection for two 
disabilities,...asthma and allergic rhinitis."

In a rating decision of October 1985, of which the veteran 
was given notice that same month, the RO denied entitlement 
to service connection for asthma and allergic rhinitis.  The 
veteran voiced his disagreement with that decision, with the 
result that, on January 27, 1988, the Board took up the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
"lung disorder, variously classified."  In that decision, the 
Board considered evidence relevant to the issues of service 
connection for both asthma and allergic rhinitis, and 
ultimately determined that no new factual basis had been 
established showing that a chronic lung disorder had been 
incurred or aggravated in service.

In March 1993, the veteran sought to reopen his claim for 
service connection for asthma and allergic rhinitis.  The RO, 
in a decision of February 1995, once again denied entitlement 
to service connection for "asthmatic conditions," including 
asthma and allergic rhinitis.  The veteran voiced his 
disagreement with that decision, and subsequently perfected 
his appeal to the Board.  

In December 1997, the Board took up the issue of whether new 
and material evidence had been submitted sufficient to reopen 
the veteran's claim for service connection for "asthmatic 
disorders and allergic rhinitis," and, in so doing, remanded 
the case to the RO in order that the veteran might, among 
other things, be afforded a hearing before a traveling member 
of the Board.  

In late July 1998, a hearing was held before a traveling 
member of the Board in Phoenix, Arizona.  Approximately two 
days later, there was received at the Board a Motion for 
Reconsideration of the Board's January 27, 1988, decision 
denying entitlement to service connection for a "lung 
condition," including asthma and allergic rhinitis.  
Reconsideration of that decision has been ordered by the 
authority granted to the Chairman in 38 U.S.C.A. § 7103 (West 
1991 & Supp. 1998), and the case is now before an expanded 
Reconsideration Section of the Board.  This decision by the 
Reconsideration Section replaces the decision of January 27, 
1988, and is the final decision of the Board.  

The Board notes that, at the time of the granting of the 
veteran's Motion for Reconsideration, there was before the 
Board the issue of whether new and material evidence had been 
submitted sufficient to reopen the veteran's claims for 
service connection for asthma and allergic rhinitis.  
However, with the granting of the veteran's motion, the Board 
was required by law to proceed as though the initial Board 
decision had never been entered, and, instead, to conduct a 
de novo review "based on the entire record of the proceeding 
and upon consideration of all evidence and material of record 
and applicable provisions of law and regulation."  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1998); see also 
Boyer v. Derwinski, 1 Vet. App. 531 (1991).  Under such 
circumstances, appellate consideration of the issue of 
whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously denied claim 
for service connection for asthma and allergic rhinitis has 
been rendered moot.  Accordingly, the Board will proceed with 
a de novo review of the issue of entitlement to service 
connection for asthma and allergic rhinitis.  


FINDINGS OF FACT

1.  The veteran's chronic asthma had its origin during his 
active military service.  

2.  The claim for service connection for allergic rhinitis is 
not supported by cognizable evidence showing that the 
disability was present in service, or is otherwise of service 
origin.  


CONCLUSIONS OF LAW

1.  Chronic asthma was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  The claim for service connection for allergic rhinitis is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of either 
asthma or allergic rhinitis.  In early February 1968, the 
veteran was seen for complaints of a sore throat and 
productive cough with yellow sputum.  The clinical impression 
was bronchitis versus influenza.  On physical examination one 
day later, the veteran's lungs were clear, with no evidence 
of either rales or rhonchi.  The clinical impression was of 
an upper respiratory infection with bronchitis.  Pertinent 
service administrative records are to the effect that, during 
the period from November 1967 to February 1968, the veteran 
was involved in the deactivation/decommissioning of the 
U.S.S. Henrico.  On final service separation examination in 
July 1970, the veteran's respiratory system, including the 
lungs, was within normal limits, and no pertinent diagnosis 
was noted.

In August 1976, a Department of Veterans Affairs (VA) general 
medical examination was accomplished.  A physical examination 
of the veteran's respiratory system conducted at that time 
was within normal limits, as were radiographic studies of the 
veteran's chest.  Once again, no pertinent diagnosis was 
noted.

In June 1984, there were received various private medical 
records covering the period from April 1976 to May 1984.  
During the course of outpatient treatment in April 1978, the 
veteran received diagnoses of sinusitis and bronchitis, as 
well as "questionable asthma."  

In a statement of September 1978, one of the veteran's 
private physicians noted that, at the time of an office visit 
in early August, the veteran's chief complaints included 
sneezing, coughing, and shortness of breath.  Additionally 
noted was that the veteran had been checked on "pollens" and 
"food tests," and that a list of these and the veteran's 
reactions were included.  In late December 1978, the veteran 
was seen with complaints of laryngitis, rhinitis, and a 
"cough."  Reportedly, the veteran had recently undergone a 
series of allergy shots, which, according to him, "didn't 
seem to help that much."  On physical examination, there was 
noted the presence of acute rhinitis.  The clinical 
impression was of sinusitis with laryngitis.  

In correspondence of January 1979, another of the veteran's 
private physicians wrote that he had recently completed an 
allergy survey on the veteran, and that various skin tests 
revealed positive reactions to trees, weeds, and grass 
pollens, as well as house dust and molds, and various 
miscellaneous inhalants and epidermals.  The pertinent 
diagnoses were perennial asthma; and allergic rhinitis, 
perennial, with seasonal exacerbations (spring).

In correspondence of late March 1984, that same private 
physician wrote that the veteran had been under his care for 
asthma, and had been "a patient since January 2, 1979."  
Additionally noted was that the veteran had been receiving 
multiple medications for his asthmatic condition.

In July 1984, there were received additional private medical 
records covering the period from January 1979 to May 1984.  
In one of these records dated in early January 1980, there 
was noted the presence of shortness of breath and wheezing, 
for which the veteran was receiving medication.  Reportedly, 
the veteran had undergone several courses of Prednisone at 
about three-week intervals, in addition to being placed on 
various inhalers.  The veteran stated that he had 
"bronchitis" in the service, which was accompanied by 
wheezing, and that he had been advised by medical officers to 
give up smoking "because he wheezed."  The veteran's treating 
physician commented that, in view of the fact that asthma was 
frequently underdiagnosed, he was of the opinion that the 
veteran "probably did indeed have asthma in the service," 
which had been "labeled as bronchitis," and that the 
veteran's wheezing had been misinterpreted as due to smoking.  
Further noted was that, were the aforementioned to be true, 
the veteran did indeed "have asthma...in the service."  

During the course of a personal hearing in December 1986, 
there were received from the veteran various records and 
other documentation pertinent to his claims for service 
connection for asthma and allergic rhinitis.  In 
correspondence from the Department of the Navy dated in late 
August 1985, it was noted that a number of "coatings" (which 
is to say, paints and liquids) had been utilized in shipyards 
during the time frame of the decommissioning of the U.S.S. 
Henrico in 1968.  

In a statement of March 1986, one of the veteran's private 
physicians wrote that, following a review of a "chart of 
information" provided by the veteran, it was clear that the 
veteran suffered from "an asthmatic lung condition" which had 
been diagnosed by several of his treating physicians.  
Additionally noted was that asthmatic symptoms could be 
aggravated by exposure to a variety of materials, some quite 
specific and others nonspecific.  According to the veteran's 
physician, many syndromes of asthma reflected "an irritative 
or inflammatory response insofar as exposures to materials 
cause an irritative or inflammatory disease to appear without 
stimulation of the immunologic systems."  Reportedly, the 
records provided by the veteran showed a history of 
respiratory disease beginning in the late sixties, the first 
indication of which was "wheezing" without any diagnosis in 
the presence of normal chest X-rays.  Bronchitis was 
diagnosed in February 1968, with asthmatic bronchitis or 
asthma not specifically diagnosed until 1978.  Nonetheless, 
there was evidence of repeated medical visits and treatments 
for an asthmatic syndrome since 1968, "with some clinical 
remarks of wheezing occurring 1 to 2 years prior to that."  
Working conditions described by the veteran while engaged in 
the decommissioning of a ship from November 1967 through 
February 1968 involved exposure to a variety of respiratory 
and pulmonary irritants, including silica, paint, and priming 
materials, including formaldehyde, and a variety of solvents.  
No specific material safety data was provided for any of 
these materials.  A description of the paper masks provided 
to Navy servicemen indicated that the masks in question were 
simple "dusk" (sic) masks, which were not appropriate for 
silica, asbestos, or organic vapors.  Possible solvent 
exposures were multiple, and included isocyanates, that is, 
materials in the paints provided as hardeners, which were 
well known in their tendency to produce asthmatic syndromes 
and permanent lung impairment.  Similarly, many of the 
aromatic hydrocarbons, mineral spirits, and petroleum 
distillates used in paints, primers, and degreasers were 
associated with respiratory impairment producing inflammatory 
disorders of the lung.  According to the veteran's physician, 
descriptions of wheezing prior to the aforementioned 
exposures indicated that there had been an asthmatic 
condition developing.  However, exposures during the period 
in question appeared critical in the alteration of the 
veteran's medical function.  In the opinion of his physician, 
the veteran was clearly sensitized by history to a variety of 
environmental and atmospheric pollutants.  

In correspondence from the Centers for Disease Control of the 
Department of Health and Human Services dated in March 1986, 
it was noted that a person might experience an allergic 
reaction as a result of exposure to sensitizing materials, 
and subsequently be subject to asthmatic reactions to a 
variety of substances.  Additionally noted was that the 
instance cited by the veteran, that is, exposure to paints 
and solvents used in the decommissioning of the U.S.S. 
Henrico, might have had the potential to cause such a 
reaction, though whether it actually did so was not a 
determination which could be made.  

In correspondence of November 1986, one of the veteran's 
private physicians wrote that he had first examined him in 
late August 1986, at which time his most severe problem 
consisted of nighttime coughing and wheezing which prevented 
him from sleeping.  Additionally noted were complaints of a 
runny nose, sneezing, nasal congestion, itching of the nose, 
eyes, ears, and throat, and postnasal drainage accompanied by 
a sore throat and intermittent abdominal cramping.  
Reportedly, the veteran dated the onset of his respiratory 
problems to a period from November 1967 to February 1968, 
during which time he suffered "heavy exposure" to paint and 
cleaning solvent fumes while working in a confined space on 
board the U.S.S. Henrico.  The veteran additionally stated 
that, during the year following this exposure, he experienced 
severe shortness of breath on exertion.  In the opinion of 
the veteran's physician, the veteran suffered from asthma and 
allergic rhinitis.  Further noted was that the veteran's 
medical history was consistent with his asthma "being 
precipitated by his exposure to paint and solvents while in 
the Navy."  

A private medical examination, apparently conducted in June 
1989, yielded a clinical impression of asthma with no 
requirement for chronic steroids or frequent hospitalization, 
and no clear causal connection to previous workplace chemical 
exposures.  VA outpatient treatment records covering the 
period from January to December 1991 show treatment during 
that time for asthma.  In correspondence from the veteran's 
private physician dated in December 1991, it was noted that 
pertinent records showed evidence of "respiratory 
difficulties" in 1976 and 1977.

During the course of a private pulmonary examination in April 
1998, the veteran stated that, during his period of service 
in the Republic of Vietnam, he developed "sensitivities," 
with upper airway and allergic rhinitis symptoms, which were 
initially seasonal, but became more chronic.  Additionally 
noted was that the veteran had been a smoker during that 
time, having smoked for approximately 14 to 15 years, 
quitting in 1978.  The veteran stated that, during the period 
from November of 1967 through February of 1968, he was 
involved in decommissioning ships, during the course of which 
he was exposed to solvents "during the day for 6 to 7 days a 
week."  The veteran additionally stated that he sanded and 
painted decks, and that ventilation was often poor, and no 
respirators were used.  

According to the veteran, he currently experienced asthma 
symptoms "every day," and would awaken at night with 
intermittent wheezing.  In addition, he experienced problems 
with loud snoring.  On physical examination, there was noted 
the presence of chronic rhinitis.  The veteran's chest was 
clear to auscultation, and oxygen saturation on room air was 
94 percent.  The clinical assessment was of asthma, with 
diagnosis by history.  In the opinion of the veteran's 
examining physician, he "clearly historically had it (that 
is, asthma) since his exposure decommissioning ships in 
1967-1968."  Additionally noted was a diagnosis of chronic 
rhinitis, with "undoubtedly" an allergic component.  

In an addendum to the aforementioned private pulmonary 
examination, the veteran's private physician, in 
correspondence of late May 1998, wrote that he wished to 
"correct" the veteran's diagnosis of rhinitis.  Rather, the 
veteran was felt to have a "perennial rhinitis with seasonal 
exacerbation as opposed to actual chronic rhinitis."

In correspondence of May 1998, another of the veteran's 
private physicians wrote that the veteran had been his 
patient "for many years" for both asthma and chronic back 
problems.  Additionally noted was that the veteran had given 
his physician "copies of private, VA, and naval medical 
records," in addition to military history and various other 
VA claim-related documents, as well as witness statements of 
certain "running problems" while in the Navy and Army 
National Guard, which his physician had reviewed.  In the 
opinion of the veteran's private physician, the veteran's 
symptoms were "very significant for and consistent with" 
exercise-induced asthma.  

During the course of a hearing before a traveling member of 
the Board in July 1998, the veteran voiced various 
contentions regarding the nature and etiology of his current 
respiratory problems.  In pertinent part, it was argued that 
the veteran's present asthma and allergic rhinitis were the 
result of his exposure to various paints, chemicals, and 
solvents utilized during the course of the decommissioning of 
the U.S.S. Henrico in 1967 and 1968.  

II.  Analysis

As to the issues currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claims are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claims which would "justify a belief by a fair and 
impartial individual that the claims are plausible."  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of the equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

In the present case, and as noted above, service medical 
records are entirely negative for history, complaints, or 
abnormal findings indicative of the presence of allergic 
rhinitis.  While in February 1968, during the veteran's 
initial period of active service, he received treatment on 
one occasion for what was at that time determined to be an 
upper respiratory infection with bronchitis, that episode was 
acute and transitory in nature, and resolved without residual 
disability.  At the time of the veteran's final service 
separation in July 1970, there was no evidence whatsoever of 
allergic rhinitis, nor was such a diagnosis noted.

The Board observes that, on VA general medical examination in 
August 1976, there was once again no evidence of rhinitis of 
any kind.  Not until 1978, fully eight years following the 
veteran's final discharge from service, did he receive a 
diagnosis of "allergic rhinitis, perennial, with seasonal 
exacerbations."

The Board concedes that, as recently as May 1998, the veteran 
was found to be suffering from a "chronic rhinitis."  
However, it was subsequently determined that the veteran's 
rhinitis was of a "perennial" type subject to seasonal 
exacerbations, rather than an "actual chronic rhinitis."  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but also of a nexus between some inservice injury 
or disease and that disability.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  Notwithstanding the current 
diagnosis of "perennial" as opposed to "chronic" rhinitis, 
the only evidence which the veteran has submitted which 
supports a finding of a nexus to service is his own 
testimony.  Evidence of such a nexus, however, cannot be 
provided by lay testimony, inasmuch as "laypersons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc); Grivois v. Brown, 
6 Vet. App. 136 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the veteran has failed to 
provide evidence of continuity of symptomatology under 
38 C.F.R. § 3.303(b).  See Savage, 10 Vet. App. at 498.  His 
statements, in and of themselves, are insufficient to relate 
his current symptomatology to his prior symptoms, or to his 
period of service.  See Savage, supra.  Based upon a full 
review of the pertinent evidence of record, the Board is 
unable to conclude that the veteran's current rhinitis, if 
indeed present, was present in service, or is otherwise of 
service origin.  Under such circumstances, his claim is not 
well grounded, and must be denied.

Turning to the issue of service connection for chronic 
asthma, the Board is of the opinion that the veteran's claim 
for that disability is, in fact, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board finds that he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran's argument has been previously summarized.  In 
pertinent part, it is argued that various paints and solvents 
to which the veteran was exposed in service resulted in the 
"bronchitis" for which he received treatment, and that such 
"bronchitis" eventually developed into and/or precipitated 
the development of severe asthma.

In that regard, a review of pertinent evidence discloses 
that, while service medical records are negative for evidence 
of asthma, in February 1968, during the veteran's initial 
period of active service, he did indeed receive treatment for 
bronchitis associated with an upper respiratory infection.  
While on VA medical examination in August 1976, there was 
once again no indication of the presence of chronic asthma, 
in April 1978, less than two years later, the veteran 
received treatment for sinusitis and bronchitis, accompanied 
by a "questionable" asthma.  In January 1979, it was 
confirmed that the veteran was, in fact, suffering from 
asthma.  Moreover, during the course of private outpatient 
treatment in January 1980, it was indicated that the veteran 
"probably did indeed have asthma in service," which had been 
mislabeled as "bronchitis."  

Based upon a review of the pertinent evidence of record, it 
is clear that, during the period from November 1967 to 
February 1968, the veteran was involved in the 
decommissioning/deactivation of the U.S.S. Henrico, during 
the course of which he was at least arguably exposed to a 
number of somewhat toxic paints and solvents.  Similarly 
clear is that such exposure was at least as likely as not a 
precipitating factor in the development of the veteran's 
current chronic asthma.  Indeed, recently submitted private 
medical opinions do buttress the veteran's argument that his 
present asthmatic condition had its inception during active 
military service.

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
various RO hearings in September 1985 and December 1986, and 
at a hearing before a traveling member of the Board in July 
1998.  As to the issue of service connection for chronic 
asthma, the Board finds such testimony both credible and 
probative.  However, as regards the issue of service 
connection for chronic rhinitis, such testimony does not 
establish the requisite nexus necessary to the establishment 
of a well-grounded claim.  As noted above, the veteran, as a 
layperson, is not competent to provide statements of medical 
causality which may only be provided by those trained in the 
field of medicine.  See Grottveit and Espiritu, supra.  


ORDER

Service connection for allergic rhinitis is denied.

Service connection for asthma is granted.


			
	John E. Ormond, Jr.	Barry F. Bohan
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	J. F. Gough
	Member, Board of Veterans' Appeals


			
	Mark D. Hindin	Deborah W. Singleton
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals




NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 14 -

